Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 02/07/2022 is acknowledged.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAIGAR et al. (US 20140266266 hereinafter Baigar)
As to claim 1, Baigar teaches a flow cell (title, Figure 1 and [0036]) comprising: 
a hollow cylindrical tube (3 in Figure 1); 
an inlet flange connected to an inlet of the tube ([0036] and 4 in Figure 1); and 
an outlet flange connected to an outlet of the tube ([0036] right hand section is symmetrically designed with the described left hand section in Figure 1) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BAIGAR in further view of EVAC (Technical Product catalog 2016 hereinafter EVAC). 
As to claim 2, Baigar teaches the flow cell of claim 1. 
Baigar further teaches the tube, comprise an optically clear material ([0021] quartz).
However, Baigar teaches does not explicitly disclose the inlet flange, and the outlet flange comprising an optically clear material 
EVAC teaches the inlet flange, and the outlet flange comprising an optically clear material (page 65 first figure and applications, quartz for lowest UV absorption).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cell of Baigar by having the inlet flange, and the outlet flange comprising an optically clear material for the benefit including for lowest UV absorption to enhance optical measurement of the flow with low loss of UV signal. 
As to claim 4, Baigar when modified by EVAC teaches the flow cell of claim 2. 
However, Baigar teaches does not explicitly disclose the material is one of fused silica, sapphire, borosilicate, Schott N-K5 glass, and fused quartz.
EVAC teaches the material is borosilicate (page 80).

As to claim 8, Baigar teaches the flow cell of claim 1. 
wherein the tube, the inlet flange, and the outlet flange are compatible with industry standard sanitary tri-clamp fittings.
However, Baigar teaches does not explicitly disclose the tube, the inlet flange, and the outlet flange are compatible with industry standard sanitary tri-clamp fittings.
EVAC teaches the tube, the inlet flange, and the outlet flange are compatible with industry standard sanitary tri-clamp fittings (page 87 col.2, under standard flange system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cell of Baigar by having the tube, the inlet flange, and the outlet flange are compatible with industry standard sanitary tri-clamp fittings for the benefit including easily being attached to the flow cell using widely known in the art standard connection mechanism. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BAIGAR in further view of EVAC and in further view of DiCesare et al. (US 20160091365 hereinafter Dicesare). 
As to claim 3, Baigar teaches the flow cell of claim 1. 
Baigar in view of EVAC teaches the tube, the inlet flange, and the outlet flange comprise a material with the optical qualities, the chemical resistivity, and the strength of quartz as shown in the claim 2 rejection. 
Still lacking that quartz being interchangeably used for fused quartz. 
DiCesare teaches use of fused quartz (fused silica) for the flow cell body and being interchangeable with fused quartz ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cell of Baigar by having the tube, the inlet flange, and the outlet flange comprise a material with the optical qualities, the chemical resistivity, and the strength of fused quartz for the benefit including known in the art durability under various stresses. 
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over BAIGAR in further view of Cerner et al. (US 20020171836 hereinafter Cerner) 
As to claim 5, Baigar teaches the flow cell of claim 1. 
However, Baigar teaches does not explicitly disclose the tube has a concentricity less than 0.13
Cerner teaches the tube has a strictly controlled concentricity
Therefore, it would have been within the skill of the art before the effective filing date to control concentricity of tube to be less than 0.13 of Baigar in order to have optical measurement consistency throughout the tube.  Such a design choice would be considered as optimization of a result effective variable, since it has been held that “discovering an optimum value or workable range” of a result effective variable involves only routine skill in the art. 
As to claim 6, Baigar when modified by Cerner teaches the flow cell of claim 5. 
However, Baigar teaches does not explicitly disclose that the tube has a concentricity greater than or equal to 0.05 and less than or equal to 0.07. 
Cerner teaches the tube has a strictly controlled concentricity. 
Therefore, it would have been within the skill of the art before the effective filing date to control concentricity of tube having a concentricity greater than or equal to 0.05 and less than or equal to 0.07of Baigar in order to have optical measurement consistency throughout the tube. It would be obvious to try with known success and such a design choice would be considered as optimization of a result effective variable, since it has been held that “discovering an optimum value or workable range” of a result effective variable involves only routine skill in the art. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BAIGAR in further view of Brandt et al. (US 20080289427 hereinafter Brandt). 
As to claim 7, Baigar teaches the flow cell of claim 1. 
However, Baigar teaches does not explicitly disclose the tube, the inlet flange, and the outlet flange have a scratch dig between 10-5 and 20-10.
Brandt teaches quartz plate having a scratch dig between 10-5 and 20-10.
Therefore, it would have been within the skill of the art before the effective filing date to have scratch dig between 10-5 and 20-10 of the tube, the inlet in order to have consistent measurement result throughout the flow cell with high surface quality.  It would be obvious to try with known success by ordinary skill in the art including Brandt and such a design choice would be considered as optimization of a result effective . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BAIGAR in further view of Sugiura (US5938982 hereinafter Sugiura)
As to claim 9, Baigar teaches the flow cell of claim 1 wherein the tube, the inlet flange, and the outlet flange are compatible with a volume flow rate of greater than or equal to 20 L/minute.
However, Baigar teaches does not explicitly disclose the tube, the inlet flange, and the outlet flange are compatible with a volume flow rate of greater than or equal to 20 L/minute. 
Suigura teaches the tube, the inlet flange, and the outlet flange are compatible with a volume flow rate of greater than or equal to 20 L/minute(col. 6 lines 62-end and col. 7 lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cell of Baigar by having the tube, the inlet flange, and the outlet flange are compatible with a volume flow rate of greater than or equal to 20 L/minute for the benefit including to be sufficient for use for a water purification plant, a swimming pool, etc. where a great processing amount is required as taught by Suigura.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BAIGAR in further view of Norman et al. (GB 2462606 hereinafter Norman). 
As to claim 10, Baigar teaches the flow cell of claim 1. 
Baigar teaches does not explicitly disclose the tube comprises an orientation indicator configured to allow the flow cell to be positioned within a read head.
Norman teaches the tube comprises an orientation indicator configured to allow the flow cell to be positioned with a Carrier (page 10 last line-page 11 first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cell of Baigar by having the tube comprises an orientation indicator configured to allow the flow cell to be positioned within a read head for the benefit including optimal/consistent measurement result by precise orientation of the flow cell in the read head.
Intended use
A recitation of ‘within a read head’ of the claimed invention does not result in a structural difference between the claimed invention and the prior art since the disclosure of instant application is silent of sizes of the claimed flow cell or any other specifics of flow cell other than the claimed orientation indicator, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama et al. (US 20100238446) teaches integrate flange with flow cell. 
Rahmlow et al. (US 20190107487) teaches the tube comprises an orientation indicator configured to allow the flow cell to be positioned within a read head ([0001] and Fig. 1 and [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886